 ARKAY PACKAGING CORPORATIONArkayPackaging CorporationandLocal 51, New YorkPrinting Pressmen& Offset Workers,Internation-alPrinting:-,& -Graphic-Communications Union,AFL-CIO,andLocal:No. 23, New, York PrintingAssistants and OffsetWorkers,International Print-ing & GraphicCommunications Union, AFL-CIOandLocal 1, International Printing&GraphicCommunicationsUnion, AFL-CIO. Cases 29-CA-4222, 29-CA-4282, and 29-CA-4332December 17, 1976DECISION AND ORDERBY MEMBERSJENKINS, PENELLO, ANDWALTHEROn February 6, 1976, Administrative Law JudgeJames L. Rose issued the,attached Decision in thisproceeding., Thereafter, the Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm only so much of thatDecision as is ' consistent with this Decision andOrder.We find no 'error, however,' in his rulings onevidentiary or procedural` matters.-We do not agree with the Administrative LawJudge that Respondent's refusal to negotiate newcontracts with each of the Charging Parties violatedSection 8(a)(5) of the Act. Respondent rejected eachUnion's request for negotiations on the ground that itno longer represented a majority of employees in thebargaining 'unit which it represented. Although con-cluding that-'the circumstances obtaining at the time"reasonably cast serious doubt on each Union'scontinued majority status," the Administrative LawJudge nevertheless found violations on the groundthat the General Counsel had demonstrated that eachUnion in fact continued to represent a majority in itsbargaining unit.No exceptions have been taken to the Administra-tive Law Judge's finding to the effect that a reason-ably based doubt existed as to the, majority status ofeach Union, and we adopt'this finding. But we neednot, and do not, 'rely entirely on the absence ofexceptions as a reason for adopting this conclusion oftheAdministrative -Law Judge.We find it to becompletely justified by the record, a view which theGeneral Counsel apparently shares as evidenced byhis failure to except. The following recapitualation-by'Respondent claims,and the Administrative Law Judge'sDecisionindicates, that some positions once held by strikers may no longer exist227 NLRB No. 59397theAdministrativeLaw Judge demonstrates thissupportive evidence:Having had status as the recognized bargainingagent for the employees in its respective unit, eachUnion had a rebuttable presumption of continuedmajority status. I conclude, however, that eventsfollowing July 1, 1974, rebut the presumption.After the employees began honoring the Local119B picket line, the Respondent wrote eachUnion to the effect that its members would bereplaced.These communications went unan-swered. Thereafter, the Respondent in fact hiredreplacements. Importantly, none of the threeUnions made any effort to contact the Respon-dent or to police its collective-bargaining agree-ment after July 1974. It is reasonable to concludethat none of the three Unions in fact had beendesignated by any of the replacements, nor isthere evidence to the contrary. This and theirapparent lack of interest for several monthsreasonably cast serious doubt on each union'scontinued majority status.The dissent offers nothing that refutes the factualbasis for this conclusion or its logic. Surely, the factthat the Unions appeared between January and April1975 to request negotiation of a new contract-aftermany months of silence by both the striking employ-ees and the Unions and,without anly,expression orclaim by the Unions of support by the strikers or anindication even that those employees, long sincereplaced, _ had any interest in further employmentwith Respondent-cannot be regarded as an assur-ance to Respondent by the Unions of their represen-tative status in the bargaining units involved.It is equally clear that, not having heard from the 17or 18 strikers themselves since July 1974, Respondentcould reasonably question both the measure of theirsupport for the Unionsas well as their interest inreemployment within the bargaining units.As for the 1I striker replacements,i we would not,contrary to the dissent, charge Respondent, in fact orin law, with a belief that. they desired representationby the Unions. The dissent would do so on the theorythat "the Board has long held that new employees willbe presumed to support a union in 'the same ratio asthose whom they have replaced." This'presumptionhas been held to obtain in the normal turnoversituation, such as is found inLaystrom ManufacturingCo.2 -which the dissent cites. But, in the strikesituation present in this case, it would be whollyunwarranted and unrealistic to presume as a matterof law that, when hired, the replacements for the2 151 NLRB 1482(1966). 398DECISIONSOF NATIONALLABOR RELATIONS BOARDunion employees who had gone out on strike favoredrepresentation by the Unions to the same extent asthe strikers.3The facts certainly would not supportsuch a presumption.And since the replacements'hiring,no more-has been heard from-them todemonstrate any degree'of union-support than -hasbeen heard from the strikers.There is, therefore, atleast asmuch justification for not indulging in apresumption that the replacements favor the Unionsand for finding that Respondent had reasonablegrounds for not believing that to be so, as there is forfinding,aswe have,that it was reasonable forRespondent to question the continued union adher-ence of the striking employees.In all the circumstances,we are satisfied thatRespondent did have an objective basis for a reason-ably based,doubt -- as to the Unions'continuedmajority status.Establishment of this reasonably based doubtconstitutes a complete defense to the allegations ofunlawful refusals to bargain herein and it is unneces-sary to proceed to ascertain whether each Union infact enjoyed majority status.4 In the words of theCourt of Appeals for, the Sixth Circuit inN. L. R. B. v.DaytonMotels, Inc., d/b/a HolidayInn ofDayton: 5[E]venif the Union is proved to be actually,representativeof a majority,the employer is notguilty of a Section 8(a)(5) violation if the employerhad a reasonably-grounded belief that the Union'-didnot represent an uncoerced'majority of itsemployees... - .A good-faith doubt exculpatesthe employer even if the'Union in fact representeda majority of the employees.We shall therefore dismiss the complaint in itsentirety.ORDER-Pursuant to Section 10(c)-ofthe National LaborRelationsAct, as amended, the National LaborRelations Board, hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety.MEMBER JENKINS, dissenting:For the following reasons ,.1 disagree with mycolleagues that the Respondent has established alegally sufficient defense to the instant refusal-to-bargain charges.3 See, for example,the Board's observationinPeoplesGas System, Inc.,214 NLRB944,947 (1974), that:While it is of course possible that the replacements,who had chosennot to engage in the strikeactivity,might nevertheless have favoredunion representation,itwas not unreasonable for Respondent to inferthat the degree of union support among those employees who hadchosen to ignore a Union-sponsored picket line might well be somewhatBriefly, the record shows that in 1974 Locals 51, 23iand 1, each admittedly representing -an appropriateunit of the Respondent's" employees, executed 1-yearcontracts which were to- expire on, March - 3, 1975(Local 51), and-April 30, 1975 (Locals 23 and 1). InJuly 1974, following execution of these agreements,virtually all of the member-employees represented bythe three Unions engaged in economic strike activity,and, upon notice to their respective Unions, Respon-dent replaced the strikers. Apparently, only one ofthe strikers returned to work behind the Unions'picket line and he continued to pay union dues. TheUnions neither responded to the Respondent's letterswarning of replacement, nor appeared to assert anactive role in policing their bargaining agreements,each of which contained union-security provisions.Indeed, there is no evidence that any of the 11 or so,,individuals -who replaced the 18 nonsupervisorymember-employees became union members. Nor isthere evidence to the contrary.'--In any event, between January and April 1975, eachof the Unions served timely notice of its desire tonegotiate a new agreement. In response to thesedemands, the - Respondent notified each Union-Local 51 on February 4, Local 23 on March 25, andLocal 1 on April 22-that it was withdrawingrecognition because "valid, objective considerations"indicated that ` none, of the Unions represented amajority.Thereafter, each Union filed the instant8(a)(5) and (1) charges.Of course, at the time of the withdrawals- ofrecognition, none of the three contracts had expired.Thus, during this time each Union was entitled to arebuttable presumption of continued majority status.See, e.g.,Shamrock Dairy, Inc.,119 NLRB 998, 1002(1957), and 124 NLRB 494 (1959), enfd: 280 F.2d 665(C.A.D.C., 1960); cert. denied 364 U.S. 892. Suchmidterm withdrawal of recognition establishes aprima faciecase of unlawful 8(a)(5) misconduct. Andto rebut the presumption of majority status, anemployer must affirmatively establish that the unionin fact no longer represented a majority, or that,itsrefusal was predicated upon objective circumstancesjustifying a reasonable doubt of the union's majoritystatus. See, e.g.,TerrellMachine Company,173 NLRB1480, 1480-81 (1969), enfd. 427 F.2d 1088 (C.A. 4,1970).As shown here, the Respondent rested itsweaker than the support offered by those who had vrgotously engaged inconcerted activity onibehalf of Umon-sponsored objectives.This view is as valid in the circumstances of this case as it was inPeoplesGaseven if, as the dissent asserts, the facts are not identical.4Bartenders,Hotel,Motel and Restaurant Employers Bargaining Associa-tion of Pocatello, Idaho,213 NLRB 651(1974).5 474 F.2d 328, 331-332 (1973). ARKAY PACKAGING CORPORATIONdefense on theCelaneserule-that is,a reasonabledoubt based on valid objective considerations .6But,while fairly articulating the Respondent'sdefense in accord with the foregoing familiar princi-ples, the Administrative Law Judge erred in describ-ing the General Counsel'sburden in meeting theRespondent'sasserted good-faith doubt. Asmycolleagues point out,the Administrative Law Judge'serror stems-from his literal interpretation ofTaftBroadcasting,WDAF-TV, AF-FM,201 NLRB 801(1973).As subsequently interpretedby thisBoard, itis now clear that underTaftthe General Counsel doesnot bear the burden of proving actual majority status,but rather it is the Respondent who must establish theexistence of those valid objective considerations onwhich its doubt is based.See, e.g.,Bartenders,Hotel,Motel and Restaurant Employers Bargaining Associa-tion,supra.In sum,as the Respondent correctly notesin its brief,the question is not whether each Unionenjoyed a majority status, but whether its "doubt ofmajority- status was in`good faith' 7and was based onvalid `objective considerations,'"as,the Respondentasserts itwas.And although misapplying Boardprecedent elsewhere in his Decision,at the outset ofhis analysis the Administrative Law Judge recognizedthat, aside from actual majority standing, the remain-ing question was whether,"in any event,the Compa-ny did not haYe valid objective reasons for withdraw-ing recognition."That is the question-before us, and,inmy view,themajority has failed to provide alegally,sufficient answer:The thrust of the Respondent's contention is that"none of the 3 Unions attempted to have any contactwith the-[Respondent]for over a six month periodafter the replacements had occurred."However, it isabundantlyclear that,at the critical time when, inFebruary,March,and April,the Respondent with-drew recognition,theUnions had duly notified theRespondent of their desire to negotiate new contractsto replace the 1-year agreements.Thus,the recorditself refutes the Respondent's contention that theUnions had abandoned interest in the units.The' Respondent further asserts that there is noevidence that the -11 employees who replaced the 18striking employees became union members, or wererequired to do so. But the Board,has long held thatnew employees will be presumed to support a unionin the same ratio as those whomtheyhave-replaced.See, e.g.,LaystromManufacturing Co.,151,NLRB1482, 1484-85 (1966)_And, aside from its suspicions6Celanese Corporation ofAmenca95 NLRB 664, 671-672 (195,1). Indeed,while the Respondent asserted that none of the Unions represented amajonty of the employees, in its brief it maintains that inquiry into the actualrepresentative status (or lack thereof) of each Union is irrelevant in disposingof the issues at hand. Moreover, the Respondent attacks the AdministrativeLaw Judge's efforts to establish the actual majonty status of each Union as"speculation," and beyond theissues asframed. As explained more fully399regarding the 6-month hiatus before the Unionsdemandednew negotiations,suprathe Respondenthas offered no evidence to rebut this presumption.Nonetheless,my colleagues decided not to "holdthe Respondent to a belief that the11 replacementsdesired representation by the Unions," in partbecause this is not a "normal" turnover situation,relying onPeoples Gas System, Inc.,214 NLRB 944(1974).But thislogic isfaulty for two obviousreasons: First, the test applicable here is the validityof the Respondent's objective reasons for doubtingthe Unions' majority status in rebutting the presump-tion, and not its subjective reasons for asserting thatthe presumption does or does not apply. For thepresumption applies as a matter of law, and theRespondentassumes the-burden of rebutting it.Second, the majority's- relianceonPeoples Gasismisplaced.There the Board noted that turnoverfollowing an unsuccessful strike raised a mere infer-ence of loss of majority which became an objectiveconsideration only when coupled with additional"tangible" evidence that union financial support haddropped sharply; the composition of the bargainingunit had changed substantially under-circumstancesindicating a decline in union support; and a radicalchange in bargaining strategy revealed a total lack ofconfidence in the -union. None of the foregoingattendant-circumstancesispresent in this case toprovide some evidentiary basis for the -turnoverconsideration. And without conceding the point, if, asthe majority,suggests, turnover following an unsuc-cessful strike isalone sufficientto overcome theLaystrompresumption, I believe that it is importantto note that in the instant case only one of the strikersreturned to work;-whereas inPeoples Gasapparentlya substantial number of the striking employees brokerank and returned to their jobs.In sum,without somefirm evidence of employee dissatisfaction with theirpresent bargaining representatives, I find nothing inthis record to suggest that the incumbent employeeswere less desirous of union representation than werethe employees they replaced. ComparePeoples Gas,supra.-Inmy opinion, it is one thing to say that apresumption of majority status has been successfullyrebutted and quite another tosuggest,as do mycolleagues, that each Union- was not even entitled tothe, benefit of the presumption in the. first place.Under the latter approach the whole purpose--of thepresumption is negated because it shifts the wholebelow, Iagree that the Respondent was neither required toestablish indefense of its conduct, nor has established, that the Unions no longerrepresented a majonty in their respective units.7Althougheven the Board continues to employ the term"good faith," itis plain from the decisions that what is meant is"reasonable" doubt, and notthe subjective stateof mind ofthe employer. 400DECISIONSOF "NATIONALLABOR RELATIONS BOARDburden of proof from the one charged with rebuttingthe presumption to the one seeking to claim it. Theunreasonableness of this standard perhaps can bestbe demonstrated by the way the majority has appliedit to the economic strikersvis-a-visthe striker replace-ments.In denying each Union the presumption ofmajority status on the basis of the contract, themajority points to circumstances which they believedemonstrate a lack of interest among the economicstrikers in further representation by the Union or incontinued employment with the Respondent. But,when it comes to dealing with the union sentiments ofthe striker replacements, they are quite willing topresume thata majority of such individuals wouldnot have supported the Unions even though there isabsolutely no affirmative evidence upon which tobase this conclusion or for that matter the reverse ofit.s If this is to be the manner inwhich mycolleagueshenceforth will determine the applicability of _ thepresumption of continuing majority status on thebasis of contract, then the value of the presumptionis, to say the very least, seriously impaired.Simply stated, the Respondent has failed to presentvalid objective considerations sufficient to support areasonable doubt of each Union's continued repre-sentative status. Accordingly, I find that the Respon-dent has failed and refused to bargain with Locals 51,23, and 1, as found by the Administrative Law Judge.8 I would think that if the majority is going to indulge in the speculationthat the striker replacements are opposed to each Union;they would giveequal recognition to the fact that economic strikers are considered to beincluded in the unit for all purposes absentspecificevidencethat they haveabandoned their employment.See CH. Guenther&Son, Inc,d/b/a PioneerFlourMills,174 NLRB 1202(1969) If the economic strikers here werecounted as part of the unit,as they should be, then there would be nothing towarrant the conclusion that the Respondent had a reasonable doubt as toeach Union's continuing status as majority representative.DECISIONSTATEMENT OF THE CASEJAMES L. ROSE, Administrative Law Judge: This matterwas heardon December 1 and 2, 1975, in Brooklyn, NewYork.In general terms, theGeneral Counsel alleged thattheRespondent withdrew recognition of, and refused tobargain with,the three Charging Party Unions when theirrespective contracts expired in 1975,in violation of Section8(a)(5) of the National Labor Relations Act, as amended.An-independent 8(a)(1) violation is also alleged.Upon the record as a whole,including my observation ofthe witnesses,briefs, and arguments of counsel,Imake thefollowing:FINDINGS OF FACTA.The Businessof :theRespondentThe Respondentis a New Yorkcorporation maintainingits principaloffice and place of businessat 22 Arcade Drivein the town of Hauppauge,County ofSuffolk,State of NewYork,and is engaged in the manufacture,sale,anddistribution of paper cartons,wrapping materials,labels,and related products.The Companyproduces and distri-butesproductsvalued in excess of $1 million,of whichproductsvalued in excessof $50,000 during the precedingyear were shipped from its facilityin interstate commercedirectly topoints outside the Stateof New York. TheCompany admits,and Ifind, that itis an employer engagedin commerce within the meaning of Section 2(2), (6), and(7) of the Act.B.The LaborOrganizationsInvolvedThe Respondentadmits,and I find, that Local 51, NewYorkPrinting Pressmen& Offset Workers,InternationalPrinting & GraphicCommunicationsUnion, AFL-CIO;Local No. 23, New YorkPrinting Assistantsand OffsetWorkers, InternationalPrinting& Graphic Communica-tionsUnion, AFL-CIO; and Local 1,International Print-ing& Graphic Communications, AFL-CIO,are labororganizations within the meaning-of Section2(5) of the Act.C.The Alleged Unfair Labor PracticesBy way of background,the findingsset forth inArkayPackaging Corporation, 221NLRB 99, ALJD (1975), arenoted.The factual situationsurrounding that case is antecedentto the instant matter.Briefly, the Company is involved inthe manufacture of cartonsand otherpaper products, andfor a number of years itsemployeeshavebeen representedby seven differentunions with whom it negotiated collec-tive-bargaining agreements.Unitl 1974 the Company hadbelonged to the Printers'League Sectionof thePrintingIndustries of Metropolitan New York whichorganizationnegotiatedcontracts with the threeCharging Party Unionsas well as Local119B, Graphic ArtsInternational Union,AFL-CIO, the chargingparty in thereferenced case.In 1974,theRespondentgave timely notice of itswithdrawal from the employerassociationand thereafterhad separate negotiationsat least withthe three ChargingParty Unions and Local 119B.The Respondentdoes not dispute that it entered into 1-year contracts with each of the three Charging PartyUnions in the spring of 1974,the agreements expiring inMarch and April 1975.1Apparently,theRespondent was unable to reach asimilar agreementwith Local119B during negotiations in1974 and on. June 10, 1974,members ofLocal 119Bengaged,in an economic strike and placed picket signs atthe plant gate.1Local 51's contract expired March3, 1975; Local23's contract expiredApril30,1975; and Local 1's contract expired April 30, 1975. ARKAY PACKAGING CORPORATIONFor a short time membersof the three Charging PartyUnions crossed thepicket lineand continuedto work.However,during this period there were a number ofincidents,including employees being called"scabs" oncrossing the picket line. Eachof the employeeswho testifiedat 'the hearing also stated that on one or more occasionsthey hadfound nails in the tires of their respective cars.Some employees received anonymous calls wherein gener-alized threats against them and their families were made.There was a meetingat which VicePresident Bates toldthe employeesthat the Companywould do everything in itspower to protect them and theirpropertywhen they cametowork.The Companyalso hired a private protectionagency and on occasions there wereSuffolk County policeat the plant gate.During thisperiod individual members of theChargingPartyUnions contacted their respective business agentsinquiring as to whatthey should door what their rightswere with regardto thepicketingby Local 119B. Eachbusiness agent who testified in this matter stated that whensuch contact was made,his responsewas that the-Unionhad a contract with the Respondentwhich had to behonored and that any _ determinationby the employee,presumably concerning whether or not to honorthe picketline, would haveto be anindividual thing.Thus,on or aboutJuly 1, 1974,perhaps with notice-although there is some indicationthat itmight haveoccurred spontaneously-membersof the Charging PartyUnions gatheredbefore workin the parking lot of a lodgenear the Company's plant.At thistime there was a generaldiscussion concerningwhat the employees should do.According to the testimonyof theemployees, it wasdeterminedby a majority of each ofthe union groups thatthey would cease working and honorthe picket line. Thisfact was communicated then to their respective businessagents,who, in turn,contactedthe Company. Thus most ofthe membersof Locals 51, 23,and I ceased working on oraboutJuly 1 and hadnot returnedby the date of thehearing.The General Counsel alleges,and I find, that in ceasingwork onJuly 1, 1974,the employees were in fact engagingin concertedactivityand were in effect supporting theLocal 119B strike.Thereafter,theRespondent sent a mailgram to eachemployee advising that, if he did notreturn towork by July8, he would be permanently'replaced.The same generalcommunication was sent to each ofthe ChargingParties.There was then no contactbetweenthe employees ortheirUnionsand the Companyuntil sometime in 1975when each of the Charging Partieswrote the Companyadvising that the contract was about to terminate andrequesting a new contract. In each casethe Companyresponded that inasmuch as there was substantial objectiveevidence that the Union no longer represented a majority ofthe employees in the particular bargaining unit,itwouldrefuse-to bargainfor anew contract.During the period followingJuly 1974,at least one Local51 member continuedto workand the Company continuedtomake appropriate deductions from his wages for uniondues,contributions to the vacationfund, and health and401welfarepayments,allof which were remitted to theappropriateunion trust account.There is also -credible evidence that following July 1,1974, the Companycommenced hiring permanent replace-ments. If not for specificmembers of Locals 51,23, and 1,at least-the new employees were hiredfor the jobfunctionswhich hadbeen performed by members of those unions.Also, the Companyhired replacementsfor Local 119Bmembers, all of whichis set forth in more detail in the firstArkaydecision,supra.The Company,however,on hiring replacements,did notnotify any of the threeChargingParty Unions that it haddoneso. Thus theCharging Parties had no way of knowingthat new employees were working within the jurisdiction oftheir respective contracts.On the-other hand,the Unionsdid not inquire concerning whether or not there werereplacements.In any event,the Unions did not police theirrespective contracts,which include union-shop clauses.Finally,in connection with these events,Local119B fileda joint petitionwith aTeamsters local petitioning for a unitwhich appearsto exclude the job functionsperformed bymembers ofLocals 51, 23, and 1, although such aninterpretation is open to question.One of the findings ofan unfair labor practice committedby the Companyin connection with the firstArkaycase,supra,is that the Companyhad recognized and bargainedwith an employee committee,foundto be alabor organiza-tion,at a time when there existed a question concerning arepresentation based upon the joint petitionfiled by Local119B and the Teamsters.The allegationof independent 8(a)(1) activityon the partof the Companyin this matter is that a company agent triedto get an employee to quit his union and return to work.1.IssueThe principalissue here is whether,on these facts, theRespondent violated its obligation to bargain with the threeCharging PartyUnions orany of them.AnalysisThere are two preliminary matters which the Respondenthas brought into issue and which should-be disposed of.Julius Seide, the business agent for Local 51,testified thatin January 1975 he had a telephone conversation with Mr.Roche,a vice president and treasurer of the Company,concerning a request for negotiations. Roche denies everhaving a conversation with Seide,and his counsel statedthat at no time did Roche tell him about such a conversa-tion.While there is thus a conflict in this regard, it isconcluded that whether or not a conversation such asdescribed by Seide took place is not material to theresolution of this matter. Accordingly,no finding concern-ing it need be made. Locals 51,23, and 1,individually andinwriting,did request the Respondent to -negotiate newcontracts upon the expiration of their 1974-75 agreements,which the Company refused to do.Whether there wereadditional oral communications would make no difference.Another issue concerns .the supervisory status of threeLocal 51 members. From the undisputed testimony ofRoche,theseindividuals do possess the powers of supervi- 402DECISIONSOF NATIONALLABOR RELATIONS BOARDSion as set forth in Section 2(11) of the Act. Their status,however, is not particularly material because, as will beshown below, even excluding them from the unit, the Unionstill represented a majority.The principal issue here is whether or not a union'scontinued representative status is presumed where: theunion has negotiated a series of collective-bargainingagreements; during the life of an agreement, its membersceaseworking and honor another union's picket line;replacements are hired but are not required to join theunion under the union-shop clause; and the union has nocontact with the company for more than 8 months after themembers cease working. Under these circumstances can theRespondent deem each Union to have lost its majoritystatus? And if so, does the evidence establish that at thecritical times each Union in fact continued to represent amajority?The Company argues that it had no obligation to bargainwith any of the Charging Parties. Based upon validobjective considerations, the. Company concluded thatnone of the three any longer represented the employees inthe respective bargaining units for which they had beenrecognized. On the other hand, the General Counsel arguesthat each union did continue to represent the majority ofthe employees in its bargaining unit, and, in any event, theCompany did not have valid objective reasons for with-drawing recognition.As the Board stated inTaft-Broadcasting,WDAF-TV,AM-FM,201 NLRB 801, 802 (1973):The legal principles relating to withdrawal of recog-nition of a bargaining representative are well settled.Absent special circumstances, a union enjoys an irre-buttable presumption of majority status for 1 year aftercertification.Thereafter, the presumption continues,but becomes rebuttable upon a sufficient showing tocast serious doubt on the union's continued majoritystatus.At that point, the burden shifts to the GeneralCounsel to prove that, on the critical date, the union infact represented a majority of the employees.Having had status as the recognized bargaining agent forthe employees in its respective unit, each Union had arebuttable presumption of continued majority status. Iconclude, however, that events following July 1, 1974, rebutthe presumption. After the employees began honoring theLocal 119B picket line, the Respondent wrote each Unionto the effect that its members would be replaced. Thesecommunications went unanswered. Thereafter, the Respon-dent in fact hired replacements. Importantly, none of thethree Unions made any effort to contact the Respondent orto police its collective-bargaining agreement after July1974. It is reasonable to conclude that none of the threeUnions in fact had been designated by any of thereplacements, nor is there evidence to the contrary. Thisand their apparent lack of interest for several months2 It is notedthat the no-strike pledgeshere are identical and each iscontained in thearbitrationagreementof the respective contracts There isno broad promisenot to strikeor not to honoranother union's picket line. Itis thereforeunlikely that the Company's claim of a breach of contract wouldhave been sustainedin any event, inasmuch as no-strike pledges are narrowlyconstrued.Where,as here, the no-strike clause is found in the arbitrationreasonably cast serious doubt on each Union's continuedmajority status.I further conclude that the General Counsel has met hisburden of proving that at the time the Respondentwithdrew recognition, each Charging Party continued torepresent a majority of the employees in its bargaining unit.The initial question here concerns the status of theemployees who honored the picket line and ceased workingin July 1974. If they are economic strikers, as I find, theneven though they were replaced, nevertheless they were notdisplaced from each bargaining unit for purposes ofdetermining the Union's continued majority status or theEmployer's continued duty to bargain.Crimptex, Inc., anditsaffiliatesFrench-Tex of Puerto Rico, Inc., HamletIndustries, Inc. and Emtine, Inc.,211 NLRB 855 (1974).Although the Employer stated that these employeesbreached their respective contracts by honoring the picketline, it apparently never took the position that they are noteconomic strikers.While the Respondent wrote to each Union, as well as toeach employee, to the effect that they were breaching thecontract, at no time did the Respondent discharge them forthat reason. Nor does the Respondent contend that, ratherthan being replaced economic strikers, they were in factdischarged for having breached their contract.2Implicitly, therefore, the Company recognizes that theseemployees have the status of economic strikers. This meansthey could be replaced, as some were, but they must becounted when determining whether or not the Union inquestion represented the majority of the employees in theappropriate bargainingunitas of the time the Respondentwithdrew recognition.There is no issue here as to whether the scope of thebargaining units set forth in the three contracts in questionare inappropriate. Indeed, the Respondent, as well as theGeneral Counsel and the Charging Parties, assumes thatthe units set forth in the contract are appropriate. It is notedin this regard that a petition by Local I I 9B jointly with aTeamsters local in Case 29-RC-2717 purports to includemost of the employees of the Respondent. The petitionspecifically excludes employees performing the functionsthat had been performed by members of the three ChargingParty Unions.Thus we come to the count. Again, the evidence appearsto be essentially undisputed. It is assumed,absentevidenceto the contrary, that each union member continued todesignate hisUnion as his bargaining representative.Taking Respondent's Exhibit 3, a list of the employee-members of the respective Unions, as well as their replace-ments, the following is shown:As of July 1, 1974, Local 1, the paper handlers, had fourmembers. The Company states that the functions per-formed by these individuals have been absorbed bymembers of another union.It isnot known how manyemployees of the other union are performing these func-tions,but inasmuch as the Company's vice presidentagreement,such is considered coextensive with the grievance procedure -that is, that the union agrees only not to strike to force its position concerninga gnevableissue Such does not imply that the Union or its members waivedtheir rightto honor picketlines.SeeGary-HobartWater Corporation,210NLRB 742 (1974) ARKAY PACKAGING CORPORATION403testified to a 20-percent reduction in business, it followsthat the functions of the paper handlers would be per-formed by fewer than, four employees. Accordingly, in thisunit it would be fair to conclude that there are no more thanthree current employees who did not designate Local 1 andfour nonworking employees who did. Therefore, Local 1continued to enjoy majority status in its bargaining unit bya count of four out of seven.Local 51, the pressmen, on July 1, 1974, had sevenmembers of whom three were supervisors. The fouremployee-members who honored the picket line werereplaced, according to the Company, by two other employ-ees. Therefore,assumingthose two did not designate Local51, Local 51 still had a majority of four in a six-memberunit.Local 23, the letterpress operators, had seven members onJuly 1, 1974. The Company states that these seven havebeen replaced by six. Therefore, Local 23 has sevennonworking employee-members in a total unit of 13 andthus continued to be the majority representative.These numbers of course are quite small. The closenessand almost artificial nature of the count lead to realquestions concerning whether, after the latter part of 1974any of these three unions in fact had a majority. However,based upon the record before me, the essentially undisputedevidence with regard to the numbers, and the clear policy toinclude for determining continued representative statusreplaced economic strikers,, it must be concluded that infact each Charging Party, as of the time the Companywithdrew recognition, represented a majority of employeesin an appropriate bargaining unit.I shall therefore recommend that the Respondent ceaseitswithdrawal of recognition with regard to these threeUnions in their respective bargaining units and bargainwith each upon request.2.The independent 8(a)(1) activityThe only allegation of independent 8(a)(1) activityalleged concernssoliciting employees and promising em-ployees benefits to induce them from remaining membersin a Charging Party Union or to- refrain from givingassistanceand support to- the Unions. This allegationapparentlyrelatesto a -conversation that John Alessi hadwith Al Levin, who was a, representative of the Respondent.Apparently Levin had called Alessi in late January 1975and asked him to come back to work, saying at that timeLocal 51 no longer had a contract with the Company. WhileIfind Alessi'to be-a very credible witness, I do not findanything in this conversation to be particularly sinister.Certainly it does not support the General Counsel's broadallegationthat the Respondent engaged in a course ofconduct toundermineany of the Unions. Assuming theconversation took place as stated,at best, it was a statementby someone still working for the Company concerning theRespondent's not unreasonable position that the contractwith Local 51 had been abandoned. In any event, I do notbelieve that the quality or quantity of this evidence issufficient to base an unfair labor practice finding. I shallrecommend that the allegation not be sustained.CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.The Unions here involved, Local 51, New YorkPrinting Pressmen & Offset Workers, International Printing& Graphic Communications Union, AFL-CIO; Local No.23,New York Printing Assistants and Offset Workers,International Printing & Graphic Communications Union,AFL-CIO; and Local 1, International Printing & GraphicCommunications Union, AFL-CIO, are labor organiza-tions within the meaning of Section 2(5) of the Act.3.By refusing since on or about February 4, 1975, torecognize and bargain collectively with Local 51 as theexclusive bargaining representative in an appropriate unit,theRespondent has engaged in an unfair labor practicewithin the meaning of Section 8(a)(5) and (I) of the Act.4.By refusingsince on orabout March 25, 1975, torecognize and bargain collectively with Local 23 as theexclusive collective-bargaining representative of its employ-ees in an appropriate unit, the Respondent has engaged inan unfair labor practice within the meaning of Section8(a)(5) and (1) of the Act.5.By refusingsince on orabout April 22, 1975, torecognize and bargain collectively with Local I as theexclusive collective-bargaining representative of its employ-ees in an appropriate unit, the Respondent has engaged inan unfair labor practice within the meaning of Section8(a)(5) and (1) of the Act.6.The General Counsel's allegations with regard toindependent 8(a)(1) activity have not beensustained.7.The aforesaid unfair labor practices, occurring inconnection with the Respondent's business, are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engaged incertain unfair labor practices within the meaning of Section8(a)(5) and (1) of the Act, it will be recommended that theRespondent be ordered to cease and desist therefrom andtake certain affirmative action designed to effectuate thepolicies of the Act.[Recommended Order omitted from publication.]